Mr. Chief Justice Breese delivered the opinion of the Court. The tragical circumstances in which this case has its origin, are fully detailed in the record, and are such as to shock the sensibilities of most persons, and induce a hasty inference that the doer of such deeds could not be otherwise than deranged. It has, however, never yet been judicially determined that a felonious homicide, or an attempt to commit it, isy>6¡r se evidence of insanity, or an attempt at self-destruction either. History, and our own experience, teach ns that the former is not unusual, and the latter of frequent occurrence, but they do not teach us that the one or the other is an evidence of an insane or deranged mind. Various motives conspire to prompt the one, which are sometimes, susceptible of proof, while the other deed, death by his own hand, is, usually, an unfathomable mystery, hidden from human ken. In this particular case, the motives of both deeds are apparent, by the cool, deliberate and intelligent statement of the suicide himself, made understandingly, while in the full possession of all his faculties, and with a perfect consciousness of the character of the acts done. He was a very old man, near eighty-three years of age, of robust mind and frame, a veteran soldier of the illustrious Wellington in all the wars of the Peninsula, accustomed to blood and violence and indifferent to both, tired of life, avaricious and miserly, and at variance with his eldest son, who, he believed, had grievously wronged and robbed him of his hoarded gold which he loved so much to handle and count over; arbitrary and self-willed, unused, of late years, to any dictation, self-reliant, impatient and passionate, vindictive and God-defying, full credence may be given to his declaration that “ he had got tired of living ; that he could not die a natural death; that he wanted to take Samuel with him, and that he intended them as dead shots, and that he was sorry he had not made sure work of it.” Is such a declaration, from such a man, or the motives which it reveals, so unusual and unnatural as to be referable alone to an insane condition of mind ? History is full of similar cases, and while men exist, uneducated, ferocious and brutal by nature, they may be often expected. We have examined, with great care, all the testimony in this record, and cannot find the slightest evidence of an unsound condition of mind, if the acts themselves, which were committed with so much deliberation, are not evidence of it. That they are, as we have already said, has not been judicially determined. The great preponderance of the testimony fully establishes the soundness of the mind of the deceased on the day of the tragedy, and for near two days after it, when, owing to a fall, he was threatened with apoplexy, and remained in an insensible condition for more than ten days thereafter. His money had been stolen from him on the 25th of the preceding Hovember, and, though it annoyed him exceedingly, made him very angry and garrulous on the subject, nothing is indicated from which the inference should be drawn that his mind -was not perfectly sound, as much so as it could be in a man of his age. It is true, one physician, Dr. Yan Pelt, who happened to be first called to see him after the attempt on his life, does say he was quite stupid until he gave him a stimulant. This was natural, as there was a pistol bullet lodged in the facial bones, his jaw bone broken, and he had bled profusely. But after the stimulant was administered he talked rationally on several subjects, and in reply to the doctor’s question how he had done it, said, “was it not strange that one cannot always control his passions,” and he further said he was only sorry “ that it had not been complete.” The next day, when the doctor made a professional visit, one of the family told him his patient had not taken the medicine he had left for him ; when told that Dr. Yan Pelt had left the powders, he obstinately refused to take them. Different men might come to different conclusions as to this being evidence of insanity. This witness says, in talking, in December preceding, about some unsigned papers, and about the manner his sons were treating the property, and his perplexities generally, he would frequently drop off and talk about the loss of his gold, and then talk about politics, and about Jeff. Davis and Johnson’s administration. How we submit, if these be evidences of insanity, what portion of the American people are now sane ? There is nothing in all this mass of testimony calculated to inspire the belief that the deceased was any other than a perfectly sane man, without the usual infirmities attendant upon his great age, and such was the opinion of his family physician, Doctor Dunlap. We find the donor of these bonds was in a fit condition to make the gift of them to his daughter-in-law, Mary Thornley. That he made it understandingly at the time he placed them in her possession, and afterwards,- with a full knowledge of what he had done, ratified and confirmed the gift. ' Is there anything unnatural in this, when the circumstances are considered ? He did not love his children with whom he , was domiciled, but he did love Mary, his daughter-in-law. She had been his companion and nurse more than twelve years; she had four children, one of whom was a cripple, and another, the special favorite of the donor; is it then wonderful that he should say to her in his extremity, “ Here, Mary, take these bonds and-notes ; there is eight thousand dollars; they are for you and your children,” and delivered them to her, the envelope then wet with his own blood, as that was oozing from the self-inflicted wound, and Mary and the children around him, as we may well suppose, oppressed with grief, was it not a time and an occasion when all her kindness, for so many years, should come rushing back upon his memory, awakening the most generous emotions. The law of the case upon the facts proved, was fairly and fully put to the jury by the instructions on both sides. We have said, in the case of Roe et al. v. Taylor, 45 Ill., that a will made by a testator, in which, by some insane delusion of his, one of his children had be'en disinherited, that was a reason for invalidating the will. This was a case where a final disposition was being made of all the property of the testator, and to which, from all that appeared, the children had the same or equal rights, if they can be said to have any rights whatever. Here was no disposal of his property by the deceased, but a gift to a favorite child of a portion of it only, and to which the doctrine of that case caunot apply: These considerations present the instructions for the appellee in proper shape and on defensible ground. It is complained by appellant, that the court rejected some proper testimony offered by him, tending to show the pecuniary circumstances of one of his grandchildren, the child of his deceased daughter, Mrs. Kershaw. Appellant insists that one of the established tests of a sound and disposing mind is, whether, at the time of an act disposing of property, the validity of which is questioned, the mind of the party could and did appreciate his relation to the proper objects of his bounty, their pecuniary necessities and the effect of his acts in disposing of his property. This may be the doctrine in relation to a testamentary disposition of one’s estate, but it is not the doctrine in regard to a single act, as a gift of an article. The inquiry would be legitimate if the controversy related to the last will, as we said in the case above referred to, but it can have no1 application to a gift which embraced not one-third of the estate. As to the two-thirds remaining, including all his lands, his heirs-at-law, are entitled in equal proportions. Though he may have said he intended to give each of his grandchildren one thonsand dollars, that should not restrain him from making a gift, though that might sensibly diminish the estate. It seems to us, the pecuniary condition of this grandchild was foreign to the controversy. There being no error in the record, the judgment is affirmed Judgment affirmed. Lawrence, J., dissenting.